IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                   r-o


STATE OF WASHINGTON,                        ]
                                                 No. 68855-3-1                     C3      m

                     Respondent,            ]                                       O
                                                                                    ro
                                                 DIVISION ONE                       CO

      v.                                    ]
                                                 UNPUBLISHED OPINION
ALFONZIA ALLEN,                             '                                       V?
                                                                                    en
                                                                                            —^li—;
                                                                                            O—;
                                                                                    ro

                     Appellant.             i    FILED: December 23, 2013


      Per Curiam—Alfonzia Allen was acquitted of second-degree assault by

reason of insanity and committed to Western State Hospital. He appeals a July 6,

2012 order, dismissing his petition for final release from commitment after a jury trial

in King County Superior Court Cause No. 03-1-03128-0 KNT.

       Pursuant to State v. Theobald. 78 Wn.2d 184, 470 P.2d 188 (1970), and

Anders v. California. 386 U.S. 738, 87 S.Ct. 1396, 18 LEd.2d 493 (1967), the motion

to withdraw must:

       [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] Acopy of counsel's brief should
       be furnished the indigent and [3] time allowed him to raise any points
       that he chooses; [4] the court-not counsel-then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly            STA
       frivolous.

Theobald. 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed.        Counsel on appeal filed a motion to
withdraw accompanied by the required brief. Counsel served Allen with a copy of the
brief and informed him of his right to file a statement of additional grounds for review.

 Allen did not file a supplemental brief.
No. 68855-3-1/2



       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record.      The court specifically considered the

following potential issue raised by counsel:

       Did the trial court err when it limited cross-examination of the State's
       expert?

       The issue is wholly frivolous. Counsel's motion to withdraw is granted and the

appeal is dismissed.



                                   FOR THE COURT:




                                           (WS.

                                               ^SYaAQ